DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 11/09/2021, with respect to the 35 USC 112(a) rejection of claims 3 and 10 have been fully considered and are persuasive. 
The amendments to the claims clarify how the dual variables are used and render the original rejection moot. Accordingly, the 35 USC 112(a) rejection of claims 3 and 10 has been withdrawn. 
Applicant’s arguments, see Pg. 8, filed 11/09/2021, with respect to the 35 USC 101 rejection of claims 1-21 have been fully considered and are persuasive.  
The amendments to the independent claims recite a tangible control step for a vehicle using a second trajectory. Accordingly, the 35 USC 101 rejection of claims 1-21 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-10, filed 11/09/2021, with respect to the 35 USC 103 rejection of claims 1, 5, 7-8, 12, 14-15, 19, and 21 have been fully considered but are not persuasive.  
Applicant argues that the combination of Zhang and Oppolzer fails to outright teach or suggest “determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the one or more obstacles and the ADV”. The Examiner first notes that such a limitation was not present in a previously-examined claim set and therefore necessitates further search and consideration. The Examiner refers to paragraph [0054] of Zhang, which discloses station-lateral (SL) map used as part of the rough path profile (i.e., the target function for an open space model). The SL map is disclosed to be a two-dimensional geometric map similar to an x-y coordinate plane. One of ordinary skill in the art would recognize that a coordinate in an x-y coordinate plane corresponds to dual variables: one for the x-component and another for the y-component. In the same paragraph, it is disclosed that 
Applicant further argues that the prior art of record fails to disclose a second QP optimization which “maximizes a sum of a distance, ||dm(k)||, from the ADV to a boundary of each obstacle, m, in a set of one or more obstacles, 0…M, over each of a plurality of points, k=0…K, of the first trajectory, wherein dm(k) ≤ 0”. However, the Examiner notes that, under broadest reasonable interpretation, it is not necessary for the disclosure of the prior art to use identical terminology or mathematical symbols in order to provide a sufficient teaching. Applicant specifically argues that “This claimed feature corresponds to the term:             
                β
                
                    
                        ∑
                        
                            m
                            =
                            0
                        
                        
                            M
                        
                    
                    
                        
                            
                                ∑
                                
                                    k
                                    =
                                    0
                                
                                
                                    K
                                
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        m
                                    
                                
                                (
                                k
                                )
                            
                        
                    
                
            
         of Applicant’s optimization algorithm, described in Specification paragraph 0048, item (8). This feature is tunable by hyper-parameter,             
                β
                >
                0
            
        . Applicant submits that this feature of Applicant’s claimed embodiments is not found in the prior art.” However, the Examiner notes that such a term and parameter as described in paragraph [0048] of the specification is not present in the claim language. In order to be considered, such a feature would need to be presented for examination.
Accordingly, the 35 USC 103 rejection of claims 1, 5, 7-8, 12, 14-15, 19, and 21 is upheld.
Applicant’s arguments, see Pgs. 10-11, filed 11/09/2021, with respect to the 35 USC 103  have been fully considered but are not persuasive.
Applicant argues that because Lin does not cure the purported deficiencies of Zhang and Oppolzer regarding independent claims 1, 8, and 15, claims 2, 9, and 16 are also allowable. However, as discussed above, Zhang and Oppolzer do teach the limitations of independent claims 1, 8, and 15.
Accordingly, the 35 USC 103 rejection of claims 2, 9, and 16 is upheld.
Applicant’s arguments with respect to claim(s) 3, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to claims 3, 10, and 17 include limitations not present in a previously-examined claim set, thereby rendering the original rejection moot and necessitating further search and consideration. 

Applicant’s arguments with respect to claim(s) 4, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to claims 4, 11, and 18 include limitations not present in a previously-examined claim set, thereby rendering the original rejection moot and necessitating further search and consideration. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang, Oppolzer, and Havens.
Applicant’s arguments with respect to claim(s) 6, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to claims 6, 15, and 20 include limitations not present in a previously-examined claim set (i.e., “and where the obstacles are modeled as polygons”), thereby rendering the original rejection moot and necessitating further search and consideration. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang, Oppolzer, Wu, and Balachandran.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 12, 14-15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0235516 A1), hereinafter Zhang, in view of Oppolzer et al. (US 2018/0362025 A1), hereinafter Oppolzer.

Regarding claim 1, Zhang teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the one or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the ADV. Zhang even further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer teaches trajectory-based guidance of a motor vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distance, ||dm(k)||, from the ADV to a boundary of each obstacle, m, in a set of one or more obstacles, 0…M, over each of a plurality of points, k=0…K, of the first trajectory, wherein dm(k)≤0;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." Oppolzer further teaches ([0011]): "In a third variant, an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, second trajectory 115 passes around object 335 in such a way that no wheel 170 rolls over object 335 or no outline of motor vehicle 105 brushes against object 335." FIG. 6, included below, shows that trajectory 115 is optimized in such a manner. While individual trajectory points are not discussed, it is evident that the 

    PNG
    media_image1.png
    691
    902
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an arrangement is advantageous, as it allows for the avoidance of obstacles at a safe distance, as recognized by Oppolzer ([0010]).

Regarding claim 5, Zhang and Oppolzer teach the aforementioned limitations of claim 1. Zhang further teaches:
the target function includes a quadratic cost function for the first QP optimization and the second QP optimization.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 7, Zhang and Oppolzer teach the aforementioned limitations of claim 1. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 8, Zhang teaches a non-transitory machine-readable medium having instructions stored therein (“modules may be installed in persistent storage device 352, loaded into memory 351…”, [0032]), which when executed by a processor (“executed by one or more processors”, [0032]), cause the processor to perform operations, the operations comprising:
determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the one or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the ADV. Zhang even further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer teaches trajectory-based guidance of a motor vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distance, ||dm(k)||, from the ADV to a boundary of each obstacle, m, in a set of one or more obstacles, 0…M, over each of a plurality of points, k=0…K, of the first trajectory, wherein dm(k)≤0;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." Oppolzer further teaches ([0011]): "In a third variant, an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, second trajectory 115 passes around object 335 in such a way that no wheel 170 rolls over object 335 or no outline of motor vehicle 105 brushes against object 335." FIG. 6, included above, shows that trajectory 115 is optimized in such a manner. While individual trajectory points are not discussed, it is evident that the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an arrangement is advantageous, as it allows for the avoidance of obstacles at a safe distance, as recognized by Oppolzer ([0010]).

Regarding claim 12, Zhang and Oppolzer teach the aforementioned limitations of claim 8. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 14, Zhang and Oppolzer teach the aforementioned limitations of claim 8. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 15, Zhang teaches a data processing system, comprising:
a processor;
Zhang teaches ([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown)."
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations,
([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors
the operations including determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV),
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the one or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the 
and generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer teaches trajectory-based guidance of a motor vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distance, ||dm(k)||, from the ADV to a boundary of each obstacle, m, in a set of one or more obstacles, 0…M, over each of a plurality of points, k=0…K, of the first trajectory, wherein dm(k)≤0;
Oppolzer teaches ([0010]): "During travel along one of the trajectories, different points of the outline of the motor vehicle may each come close to a boundary of the maneuvering area. By maximizing the minimum distance, a compensation may be achieved so that, overall, the motor vehicle is surrounded by a maximized safety distance during travel along the second trajectory." Oppolzer further teaches ([0011]): "In a third variant, an object in the area of the motor vehicle is scanned during the driver-controlled movement of the motor-vehicle, the optimization including a maximization of a minimum distance between an outline of the motor vehicle and the object. In a similar way as described above, a safety distance around the motor vehicle may be maximized in this way." Oppolzer even further teaches ([0042]): "FIG. 6 shows a fourth example of an optimization of a trajectory. While first trajectory 110 passes over an object 355 which is indicated to be circular, by way of example, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Oppolzer to provide maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory. Oppolzer is directed towards the similar pursuit of trajectory optimization, and incorporating the teachings of Oppolzer beneficially provides a maximized safe distance which would allow the vehicle to travel around an obstacle. Such an arrangement is advantageous, as it allows for the avoidance of obstacles at a safe distance, as recognized by Oppolzer ([0010]).

Regarding claim 19, Zhang and Oppolzer teach the aforementioned limitations of claim 15. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 21, Zhang and Oppolzer teach the aforementioned limitations of claim 15. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Lim et al. (US 10,535,256 B1), hereinafter Lim.

Regarding claim 2, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 9, Zhang and Oppolzer teach the aforementioned limitations of claim 8. However, neither Zhang nor Oppolzer outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Djikstra's algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 16, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Djikstra's algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Balachandran et al. (US 2019/0146498 A1), hereinafter Balachandran.

Regarding claim 3, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables representing distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion  TrajOpt algorithm is the notion of signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) polygon (e.g., a polygon representing a vehicle) given a solution and Q be the obstacle polygon." ([0049]): "As described herein, a motion planner is capable of following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances 

Regarding claim 10, Zhang and Oppolzer teach the aforementioned limitations of claim 8. However, neither Zhang nor Oppolzer outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables that represent distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each of the obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors... In addition, in some embodiments, comfortable riding refers to the generation of a trajectory and/or velocity that provides for increased passenger comfort when compared to alternative trajectories and/or velocities." Balachandran further teaches ([0030]): "Key to the TrajOpt algorithm is the signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) polygon (e.g., a polygon representing a vehicle) given a solution and Q be the obstacle polygon." ([0049]): "As described herein, a motion planner is capable of following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Zhang, Oppolzer, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are 

Regarding claim 17, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables that represent distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each obstacle of the one or more obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors... In addition, in some embodiments, comfortable riding refers to the generation of a trajectory and/or velocity that provides for increased passenger comfort when compared to alternative trajectories and/or velocities." Balachandran further teaches ([0030]): "Key to the TrajOpt algorithm is the notion of signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Zhang, Oppolzer, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Havens et al. (US 2020/0142405 A1), hereinafter Havens.

Regarding claim 4, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization on the target function further includes minimizing a sum of a difference at each of the plurality of points, k, between a location and heading, x(k), of the ADV at time k, and a determined final location and heading, xF,  of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included below, demonstrates that the desired vehicle trajectory 215 comprises a plurality of discrete points which correspond to provided future reference points. Havens further teaches ([0047]): "In certain embodiments, the autonomous control (e.g., autonomous driving) of the semi-truck 200 may involve minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.

    PNG
    media_image2.png
    504
    625
    media_image2.png
    Greyscale



Regarding claim 11, Zhang and Oppolzer teach the aforementioned limitations of claim 8. However, neither Zhang nor Oppolzer outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization further includes minimizing a sum of a difference at each point in the plurality of points, k, between a location and heading, x(k), of the ADV at time k, and a determined final location and heading, xF, of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally prohibitive, to determine the commands which enable the semi-truck 200 to follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.


Regarding claim 18, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization further includes minimizing a sum of a difference at each point of the plurality of points, k, between a location and heading, x(k), of the ADV at time k,  of the first trajectory and a determined final location and heading, xF, of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally prohibitive, to determine the commands which enable the semi-truck 200 to follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.
.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Oppolzer in view of Wu et al. (CN106864361A), hereinafter Wu, and in further view of Balachandran.

Regarding claim 6, Zhang and Oppolzer teach the aforementioned limitations of claim 1. However, neither Zhang nor Oppolzer outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of 
However, neither Zhang, Oppolzer, nor Wu outright teach modeling obstacles as polygons. Balachandran teaches methods and systems for vehicle motion planning, comprising:
and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, Oppolzer, and Wu to incorporate the teachings of Balachandran to provide modeling obstacles as polygons. Zhang, Oppolzer, Wu, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).


the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.
However, neither Zhang, Oppolzer, nor Wu outright teach modeling obstacles as polygons. Balachandran teaches methods and systems for vehicle motion planning, comprising:
and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”


Regarding claim 20, Zhang and Oppolzer teach the aforementioned limitations of claim 15. However, neither Zhang nor Oppolzer outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Oppolzer to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.

and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, Oppolzer, and Wu to incorporate the teachings of Balachandran to provide modeling obstacles as polygons. Zhang, Oppolzer, Wu, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al. (US 10,118,610 B2) teaches an autonomous vehicle using path prediction, including the determination of a predicted path of a target vehicle using a second-order polynomial and a quadratic polynomial method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662